Citation Nr: 0800159	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-32 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for hypertension evaluated as 10 percent 
disabling and denied service connection for flat feet.  


FINDINGS OF FACT

1.  Flat feet clearly and unmistakably existed prior to 
service entry but did not permanently increase in severity 
during service.

2.  Hypertension has not been manifested by diastolic 
pressure predominantly 110 nor systolic pressure 
predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Flat feet existed prior to service and were not 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was essentially 
instructed to submit any evidence in his possession that 
pertained to his claims.  

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).

Since part of the claim is the appeal of an initial rating, 
fully satisfactory notice was delivered after it was 
adjudicated.  However, the RO subsequently readjudicated the 
claim based on all the evidence in August 2005 and March 
2007.  The veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.






Analysis

Flat Feet

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 et. App. 
309, 314 (1993). To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich, supra; Brammer, supra. The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  A pre-existing 
injury or disease is considered to have been aggravated by 
active service if there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears 
the burden to rebut the presumption of aggravation in 
service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, 
aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, review of the service medical records shows 
that on the examination prior to service entry, the veteran 
was noted to have asymptomatic moderate pes planus which was 
not considered disabling.  Therefore, the focus of this 
matter is whether preexisting flat feet were aggravated 
during the veteran's period of service (i.e. since he does 
not have the benefit of the presumption of soundness).

Regarding aggravation, it is pointed out that the lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre- 
existing condition. 38 C.F.R. § 3.306.

Service medical records are absent any records related to 
flat feet.  There is one record dated in August 1980 for mild 
sprain of the right ankle; otherwise, there are no other 
records related to the feet and certainly nothing about flat 
feet.  

There is no evidence in any of the veteran's service medical 
records that pre-service flat feet was aggravated during 
active service.  Again, temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Davis 
v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting worsening 
of the condition" is required. Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  In this case, there is no medical documentation in 
service related to the veteran's pre-existing flat feet and 
thus there is no suggestion that there was an increase in the 
disability during service. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disability.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that pre-existing flat feet was aggravated during 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

In sum, the Board finds that flat feet clearly and 
unmistakably existed prior to service but a preponderance of 
the evidence is against finding that it was aggravated by 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
The veteran's disability has been rated under DC 7101 for 
hypertension which provides a 10 percent evaluation when 
evidence demonstrates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, and a 
minimum of 10 percent is also assigned when there is a 
history of diastolic blood pressure of predominantly 100 or 
more and continuous medication is required for control.  38 
C.F.R. § 4.104, DC 7101.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more.  Id. 

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  note (1).  The term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Id.

Throughout the record, the veteran's blood pressure reading 
has been noted as follows:  April 2004 (155/81), May 2004 
(162/80), June 2004 (170/110), August 2004 (131/72), December 
2004 (140/85), April 2005 (138/76, 144/73, 129/78),  May 2005 
(140/76, 137/70, 144/80, 152/96, 138/86, 174/71, 162/98, 
122/96, 130/89, 139/87, 107/71, 125/83, 126/54, 106/54, 
131/89, 122/78, 134/82), June 2005  (138/74), September 2005 
(149/82, 139/82, 141/70), June 2006 (139/82), November 2006 
(160/92, 178/102, 160/91, 179/108, 167/120, 168/102, 162/96), 
December 2006 (142/86), and February 2007 (142/83, 138/79, 
138/79, 130/79).    

On VA hypertension examination in November 2006, the veteran 
reported that two weeks prior he had been treated in the 
Emergency Room and had a blood pressure reading of 202/122.  
On examination of the veteran, the examiner noted blood a 
pressure reading of 179/108, repeat reading was 168/96 with a 
heart rate of 105, and testing after three minutes of rest 
was 175/97 with a heart rate of 116.  The diagnoses were 
hypertension and left ventricular hypertrophy secondary to 
uncontrolled hypertension.   

The Board has also considered the veteran's statement in May 
2005 listing his various blood pressure readings from 
February 2005 to May 2005, which show that on a few occasions 
diastolic pressure was 110 and/or systolic pressure was 200.  

Based on the evidence, the Board finds that a rating in 
excess of the current 10 percent evaluation is not warranted.  
The weight of the evidence does not demonstrate diastolic 
pressure predominantly 110 or systolic pressure of 
predominantly 200 or more.  As noted above, the veteran has 
reported a few occasions when diastolic pressure was 110 
and/or systolic pressure was 200.  However, these readings 
were not predominant and such the criteria for an increased 
rating have not been met. 

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for flat feet is denied.

An initial rating in excess of 10 percent for hypertension is 
denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


